Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. George-Leonard N Ngengwe on September 21, 2021.

The application has been amended as follows: 
In claim 15:
	Line 2, replace “for” with –associated with--.
	Last line, replace “forget” with –cause deletion of--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the claimed system having the specific combination of elements as recited in the independent claim 1, lines 2-14. More specifically, the feature of communicating a forget instruction to the partial replica to cause deletion of the data block responsive to receiving a promise response indicating that a replica in the replica set will commit the data block of the write request.
Claims 8-14 are allowed over the prior art od record because none of the prior art of record teaches or fairly suggests the claimed one or more non-transitory (as defined in the 
Claims 15-20 are allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the claimed method having the specific combination of steps as recited in the independent claim 15, lines 2-9 (as amended).  More specifically, the feature of communicating a forget instruction to the partial replica to cause deletion of the data block responsive to receiving a promise response indicating that a replica in the replica set will commit the data block of the write request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137